Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 10 as follows:

10. (Currently Amended) The method of claim 1[[10]], wherein the tiling mask comprises tiles of the same size.

Allowable Subject Matter
Claim(s) 1-30 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a method that uses a deep learning model for predicting biomarker status and biomarker metrics from histopathology slide images. The closest prior art, Tunstall et al. (US 2016/0063724 A1 – hereinafter “Tunstall”) shows a similar system which also includes an image of a section of a tissue sample imaged from a microscope slide stained using Hematoxylin and Eosin (H&E) to classify a tile as belonging to one of two states – tumor or non-tumor.  However, Tunstall fails to disclose “a MSI classification for each of the plurality of tile images having the target tissue using one or more trained MSI classifiers trained on information . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ross Varndell/Primary Examiner, Art Unit 2666